UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6453


DARYL DESHAUN HUMPHREY,

                Petitioner - Appellant,

          v.

A. CRUZ, Warden, FCI Williamsburg,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Bruce H. Hendricks, District Judge.
(8:14-cv-00718-BHH)


Submitted:   June 25, 2015                 Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl Deshaun Humphrey, Appellant Pro Se. Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daryl      Deshaun    Humphrey,    a    federal    prisoner,    appeals    the

district     court’s      order    accepting    the    recommendation      of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Humphrey v. Cruz, No. 8:14-cv-00718-BHH (D.S.C.

Mar. 17, 2015).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court     and    argument   would     not   aid   the   decisional

process.



                                                                           AFFIRMED




                                         2